 Case 1:20-cv-02017-BMC Document 24 Filed 09/17/20 Page 1 of 4 PageID #: 353




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
 3PHASE EXCEL ELEVATOR LLC d/b/a EXCEL :
 ELEVATOR & ESCALATOR, and 3PHASE                                 :
 ELEVATOR CORP.,                                                  :   Case No. 1:20-cv-2017-BMC
                                                                  :
                            Plaintiffs,                           :
                                                                  :   STIPULATION AND
          - against -                                             :   CONSENT INJUNCTION
                                                                  :
 MICHAEL ELIA, LOUIS JAMES, and                                   :
 EVOLUTION ELEVATOR & ESCALATOR                                   :
 CORP.,                                                           :
                                                                  :
                            Defendants.                           :
 -----------------------------------------------------------------x

        WHEREAS, on May 4, 2020, plaintiffs 3Phase Excel Elevator LLC d/b/a Excel Elevator

& Escalator, and 3Phase Elevator Corp. (collectively, “Plaintiffs” or “3Phase”) moved by Order

to Show Cause for a temporary restraining order (“TRO”), expedited discovery, and a preliminary

injunction against defendants Michael Elia, Louis James, and Evolution Elevator & Escalator

Corp. (collectively, “Defendants”), based upon allegations that Defendants misappropriated

certain of Plaintiffs’ confidential, proprietary and trade secret information, and solicited 3Phase’s

customers, in violation of their legal obligations to 3Phase, among other claims;


        WHEREAS, on May 7, 2020, the Court granted Plaintiffs’ application for a TRO and

expedited discovery, and initially scheduled a hearing for a preliminary injunction on June 11,

2020, which was later continued by consent of the parties and Order of the Court to August 10,

2020;
 Case 1:20-cv-02017-BMC Document 24 Filed 09/17/20 Page 2 of 4 PageID #: 354




       WHEREAS, the parties have executed settlement agreement resolving this action in its

entirety, and as part of that settlement agreement have agreed to the entry of a stipulated consent

injunction modifying and extending the restraints contained in the TRO;


       NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned counsel, that the application of Plaintiff for a preliminary injunction is

consensually resolved, such that Defendants consent to the following injunction:


       A.      Defendants, and all persons and/or entities acting on their behalf, for their benefit,
               or in active concert or participation with them (including any agents,
               representatives, associates and/or employees), are enjoined from accessing, using,
               disclosing, reproducing, transmitting or otherwise misappropriating any of
               Plaintiffs’ trade secrets or other confidential or proprietary information;

       B.      Defendants, and all persons and/or entities acting on their behalf, for their benefit,
               or in active concert or participation with them (including any agents,
               representatives, associates, and/or employees), are enjoined through May 7, 2025,
               from, directly or indirectly, contacting or soliciting any customer of Plaintiffs for
               the purpose of providing products or services competitive with those offered by
               Plaintiffs, with the exception of the following specific locations, and subject to the
               terms and conditions set forth in the parties’ settlement agreement:

               •   Target Gateway - T1401 - 519 Gateway Dr., Brooklyn, NY 11239
               •   Target Atlantic Terminal - T1849 - 139 Flatbush Ave., Brooklyn, NY 11217
               •   Target Brooklyn Junction - T2212 - 1598 Flatbush Ave., Brooklyn, NY 11210
               •   Target Albee Square- T2850 - 445 Albee Square W, Brooklyn, NY 11201
               •   Target Midwood - T3243 - 1715 E 13th St., Brooklyn, NY 11210
               •   The Shops at Sunset - 5701 Sunset Drive, Suite 350, Miami, FL 33143
               •   Wind Decker Construction/Burlington - 35-54 48th St., Long Island city, NY
                   11101

       C.      Defendants, and all persons and/or entities acting on their behalf for their benefit,
               or in active concert or participation with them (including any agents,
               representatives, associates, and/or employees), are enjoined through May 7, 2025,
               from, directly or indirectly, moving the business of any of Plaintiffs’ customers
               accepting business from any of Plaintiffs’ customers, servicing any of Plaintiff’s
               customers, and competing with Plaintiffs for the business of any of Plaintiffs’
               customers, other than at the specific locations set forth in Paragraph B, above, and
               subject to the terms and conditions set forth in the parties’ settlement agreement;
 Case 1:20-cv-02017-BMC Document 24 Filed 09/17/20 Page 3 of 4 PageID #: 355




        D.     Defendants, and all persons and/or entities acting on their behalf, for their benefit,
               or in active concert or participation with them (including any agents,
               representatives, associates, and/or employees), are enjoined through May 7, 2025
               from, directly or indirectly, inducing any current employee, sales representative,
               consultant or other agent of Plaintiffs to terminate his, her or its relationship with,
               or breach any agreement with Plaintiffs; and

        E.     Defendants, and all persons and/or entities acting on their behalf, for their benefit,
               or in active concert or participation with them (including any agents,
               representatives, associates, and/or employees), are enjoined, through May 7, 2025,
               from, directly or indirectly, soliciting for hiring, any current employee of Plaintiffs,
               or encouraging or inducing any of them to leave Plaintiffs’ employ. Specifically
               excluded from this restriction are any employees whose employment with 3Phase
               has been terminated, with or without cause. This exception does not include
               furloughed employees.

        3.     The $50,000 bond previously filed with the Court on May 14, 2020 shall be

dissolved.


        4.     The terms of this Stipulation and Consent Order is in addition to and does not

supersede the parties’ Settlement and Release Agreement, executed by the Parties on August 31,

2020.


        IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be

executed by facsimile or PDF and in counterparts that together shall constitute one and the same

and may be filed without further notice with the Clerk of the Court.
Case 1:20-cv-02017-BMC Document 24 Filed 09/17/20 Page 4 of 4 PageID #: 356




SEYFARTH SHAW LLP                                  DEALY SILBERSTEIN & BRAVERMAN


By:                                                By:
        James S. Yu                                         Marc D. Braverman
620 Eighth Avenue                                  225 Broadway, Suite 1405
New York, New York 10018-1405                      New York, New York 10007
(212) 218-5500                                     (212) 385-0066

Attorneys for Plaintiffs                           Attorneys for Defendants
3Phase Excel Elevator LLC d/b/a Excel              Michael Elia, Louis James, and Evolution
Elevator & Escalator, and 3Phase Elevator          Elevator & Escalator Corp.
Corp.

Dated: September 1, 2020                           Dated: September 1, 2020




                                                             16thday of __________
                                            SO ORDERED this ____         September 2020
                                       Digitally signed by Brian M.
                                       Cogan
                                        __________________________________________
                                            HON. BRIAN M. COGAN, U.S.D.J.
